       Case 1:20-cv-02405-EGS Document 100-1 Filed 11/07/20 Page 1 of 3




                                                     1st Sweep
   DIVISION          Facility Name                     Count     2nd Sweep Count



 NEW   ENGLAND       Albany NY P&DC                     1              48
 NEW   ENGLAND       Syracuse NY P&DC                   10             135
 NEW   ENGLAND       Hartford CT P&DC                   3              10
 NEW   ENGLAND       Boston MA P&DC                     7              28
 NEW   ENGLAND       Brockton MA P&DC                   3              40
 NEW   ENGLAND       Middlesex-Essex MA P&DC            13             29
 NEW   ENGLAND       Central MA P&DC                    0               2
 NEW   ENGLAND       Providence RI P&DC                106             15
 NEW   ENGLAND       Mid-Hudson NY P&DC                172             18
 NEW   ENGLAND       Westchester NY P&DC                70             193
 NEW   ENGLAND       Buffalo NY P&DC                    66             69
                     Northwest Rochester NY
 NEW ENGLAND         P&DC                               0               0
 NEW ENGLAND         Rochester NY P&DC                 171              0
NEW YORK METRO       Bethpage NY P&DC                   0               0
NEW YORK METRO       Mid Island NY P&DC                138             67
NEW YORK METRO       Western Nassau NY P&DC            112             36
NEW YORK METRO       Morgan NY P&DC                    298             134
NEW YORK METRO       Northern NJ Metro P&DC            305             46
NEW YORK METRO       Greater Newark NJ P&DC             52              2
NEW YORK METRO       DVD NJ P&DC                        18             75
NEW YORK METRO       Brooklyn NY P&DC                  173             99
NEW YORK METRO       Queens NY P&DC                     0               2
  CHESAPEAKE         Baltimore MD P&DC                  7               4

 CHESAPEAKE          Baltimore MD INC MAIL P&DC        21              22
 CHESAPEAKE          Eastern Shore MD P&DC              2              11
 CHESAPEAKE          Curseen/Morris DC P&DC             4               0
 CHESAPEAKE          Southern MD P&DC                   1               3
 CHESAPEAKE          Suburban MD P&DC                   25             66
 CHESAPEAKE          Harrisburg PA P&DC                 17             28
 CHESAPEAKE          Lancaster PA P&DC                  1               0
 CHESAPEAKE          Lehigh Valley PA P&DC             206             60
 CHESAPEAKE          Scranton PA P&DC                   1               4
 CHESAPEAKE          Dulles VA P&DC                     24             36

 CHESAPEAKE          Northern VA P&DC (Merrifield)     245              7
 CHESAPEAKE          Philadelphia PA P&DC              288             120
 CHESAPEAKE          Delaware DE P&DC                   0               2
 CHESAPEAKE          South Jersey P&DC                  0               0
   Case 1:20-cv-02405-EGS Document 100-1 Filed 11/07/20 Page 2 of 3


CHESAPEAKE       Trenton NJ P&DC                 0              0
LAKESHORES       Akron OH Annex                  0              2
LAKESHORES       Cleveland OH P&DC              163            37
LAKESHORES       Toledo OH P&DC                  0             18
LAKESHORES       Youngstown OH P&DF              0              0
LAKESHORES       Cincinnati OH P&DC              24            10
LAKESHORES       Cincinnati OH NDC               6              0
LAKESHORES       Columbus OH P&DC               183            106
LAKESHORES       Dayton OH P&DC                  6             21
LAKESHORES       Altoona PA P&DC                 2              0
LAKESHORES       Erie PA P&DC                    0              0

LAKESHORES       Johnstown PA P&DC-INSHD        17              6
LAKESHORES       Pennwood Place PA P&DC          0              0
LAKESHORES       Pittsburgh PA P&DC             160            137
MID-ATLANTIC     Roanoke VA P&DC                 34             0
MID-ATLANTIC     Charleston WV P&DC              38             8
MID-ATLANTIC     Greenville SC P&DC              0              0
MID-ATLANTIC     Greensboro NC P&DC              48            29
MID-ATLANTIC     Raleigh NC P&DC                 0             27
MID-ATLANTIC     Rocky Mount NC P&DF             12            70
MID-ATLANTIC     Evansville IN P&DC              0              0
MID-ATLANTIC     Lexington KY P&DC               35             0
MID-ATLANTIC     Louisville KY P&DC              75            24
MID-ATLANTIC     Paducah KY P&DF                 3              0
MID-ATLANTIC     Charlotte NC P&DC              261            50
MID-ATLANTIC     Mid-Carolina NC P&DC            0              1
MID-ATLANTIC     Fayetteville NC P&DC            1             37
MID-ATLANTIC     Fayetteville NC Annex           0              4
MID-ATLANTIC     Norfolk VA P&DC                117            192
MID-ATLANTIC     Richmond VA P&DC                56            72
WESTSHORE        Carol Stream IL P&DC           138            25
WESTSHORE        Chicago ISC                     2             119
WESTSHORE        South Suburban IL P&DC          0              6
WESTSHORE        Fox Valley IL P&DC              0              0
WESTSHORE        Peoria IL P&DC                  0             15
WESTSHORE        Chicago IL P&DC                 0              0
WESTSHORE        Palatine IL P&DC                67            18
 MID-SOUTH       Champaign IL P&DC               9              5
 MID-SOUTH       Springfield IL P&DC             0              1
 MID-SOUTH       Columbia MO P&DC                0              0
 MID-SOUTH       Saint Louis MO P&DC             61            14
 MID-SOUTH       Quad Cities IL P&DF             0              0
 MID-SOUTH       Cedar Rapids IA P&DC            4              0
 MID-SOUTH       Des Moines IA P&DC              7              0
 MID-SOUTH       Waterloo IA P&DF                1              0
 MID-SOUTH       Cape Girardeau MO P&DF          0              0
       Case 1:20-cv-02405-EGS Document 100-1 Filed 11/07/20 Page 3 of 3


     MID-SOUTH        Kansas City MO P&DC            9             59
     MID-SOUTH        Springfield MO P&DC            0              0
     MID-SOUTH        Gulfport MS P&DF               0              2
     MID-SOUTH        Jackson MS P&DC                3              2
      MIDWEST         Wichita KS P&DC                19             6
      MIDWEST         North Platte NE MPF            3              0
      MIDWEST         Omaha NE P&DC                  0              0
      MIDWEST         Bismarck ND P&DF               2              1
      MIDWEST         FARGO ASF                      0              1
      MIDWEST         Fargo ND P&DF                  0              2
      MIDWEST         Grand Forks ND MPF             0              5
      MIDWEST         Las Vegas NV P&DC              17             1
      MIDWEST         Reno NV P&DC                   0             12
      MIDWEST         Duluth MN P&DC                 5              5
      MIDWEST         Mankato MN P&DC                0              0
      MIDWEST         Minneapolis MN P&DC            58            19
      MIDWEST         Saint Cloud MN P&DC            19             9
      MIDWEST         Saint Paul MN P&DC             41            48
      MIDWEST         Provo UT P&DC                 161             2
      MIDWEST         Salt Lake City UT P&DC         62            22
      MIDWEST         Twin Cities CA FSS Annex       16             0
 PACIFIC NORTHWEST    Oakland CA P&DC                0              0
 PACIFIC NORTHWEST    San Jose CA P&DC              106             7
 PACIFIC NORTHWEST    Fresno CA P&DC                 51            10
 PACIFIC NORTHWEST    Sacramento CA P&DC             0              0
 PACIFIC NORTHWEST    North Bay CA P&DC              0              0
 PACIFIC NORTHWEST    San Francisco CA P&DC          0              0
SOUTHERN CALIFORNIA   Los Angeles CA P&DC            54            386
SOUTHERN CALIFORNIA   Moreno Valley CA P&DC         1360           129
SOUTHERN CALIFORNIA   San Bernardino CA P&DC        661            89
SOUTHERN CALIFORNIA   Margaret Sellers CA P&DC       1             149
SOUTHERN CALIFORNIA   Industry CA P&DC               14             0
SOUTHERN CALIFORNIA   Anaheim CA P&DF                8              0
SOUTHERN CALIFORNIA   Santa Ana CA P&DC             412            67
SOUTHERN CALIFORNIA   Los Angeles ISC               472             0
SOUTHERN CALIFORNIA   Bakersfield CA P&DC           399            59
SOUTHERN CALIFORNIA   Los Angeles NDC                0              0
SOUTHERN CALIFORNIA   Santa Barbara CA P&DC         148            168
SOUTHERN CALIFORNIA   Santa Clarita CA P&DC          1              2
